DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 06/10/2021 for response of the office action mailed on 03/10/2021. Independent Claims 1, 6, 11 and 16 are amended. Dependent claims 2, 9, 12 and 19 are cancelled. Therefore, claims 1, 3-8, 10-11, 13-18 and 20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11 are objected to because of the following informalities: 
Claims 1, 11 in line 26, “the communication group” should be replaced by “the communication device group”.
      Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (2013/0015953), Hsu hereinafter, in view of  Chatterjee et al. (2018/0212736), Chatterjee hereinafter.

Re. claims 1 and 11, Hsu teaches a method (Fig.10 & ¶0008/¶0057) and an apparatus comprising: a transmitter that transmits a connection release message to communication device, wherein the connection release message comprises a transmission identifier (Fig.10 & ¶0057 - The group of attached MTC devices can be released using a group release command (e.g., step 1060).  …. a signaling message as the broadcast version of RRCConnectionRelease is used to indicate the applied type of devices.  When low priority devices see the message, they perform RRC Connection Release to release resources.  Here, MTC devices (low priority) are addressed in RRC connection release message, the type of user devices are identified/addressed in RRC connection release message, similar to instant application at least in ¶0037, where it recites, “transmission identifier 205 may correspond to one or more of types of communications including human-to-human communication devices 110, machine-type communications communication devices 110, low priority communications“) and the transmission identifier derives a paging frame and a paging occasion for the communication device (¶0035 - FIG. 4 illustrates paging frame (PF) and paging occasion (PO) defined in a 3GPP network.  A Paging Frame is one radio frame, which may contain one or multiple Paging Occasions.  PF is given by the following equation: SFN mod T=(T/N)*(UE-ID mod N). ¶0054 - Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource.  It responds to the paging if there is a matching group identity or meets the rules combination. Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).  Upon receiving the paging message, the MTC devices 1010 establish RRC connection with eNB 1020 (step 1055).  A group RNTI (G-RNTI) is assigned during connection setup or RRC reconfiguration.) and the connection release message is associated with group characteristics comprising at least one of a communication device type and a communication device priority with a communication device group (See Fig.10 & ¶0057 where RRC connection release is addressed to MTC type devices which are low priority devices as disclosed in ¶0057);  and the transmitter organizing the communication group with the transmitter identifier (Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).  Upon receiving the paging message, the MTC devices 1010 establish RRC connection with eNB 1020 (step 1055).  A group RNTI (G-RNTI) is assigned during connection setup or RRC reconfiguration.)

    PNG
    media_image2.png
    516
    520
    media_image2.png
    Greyscale

Yet, Hsu  does not expressly teach the transmitter further transmits a group paging in the paging frame and the paging occasion, wherein the group paging comprises a scrambling value and a listening window duration, wherein the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; the transmitter scrambling the PDCCH over which the scheduling information is transmitted with the scrambling value; the transmitter further transmits scheduling information via the scrambled PDCCH identified by hash of the scrambling value;  transmits a Random Access Response (RAR) message for the communication device during the listening window duration in response to transmitting the scheduling information, wherein the RAR message is scheduled according to the scheduling information in the PDCCH; and transmits a Radio Resource Control 
However, in the analogous art, Chatterjee explicitly discloses the transmitter further transmits (Fig.6, 106) a group paging in the paging frame and the paging occasion, wherein the group paging comprises a scrambling value and a listening window duration, wherein the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; (Fig.2 – 3 & ¶0024 – CSS (common search space) for M-PDCCH (PDDCH for MTC UE, ¶0002 ) may not be common to all the UEs in the cell but only certain groups of UEs may monitor a certain instance of the CSS for M-PDCCH at a time. ¶0029 - CSS for paging (CSS-Paging). The above disclosures by Chatterjee refers to group paging,  as a group of UE (based on functionalities,¶0024, such as MTC devices), monitors a certain instances of CSS for M-PDCCH (PDDCH for MTC UE, ¶0002)). Fig.2 & ¶0113 - eNB .. transmits 2004 a paging message for the UE on the M-PDCCH in the DL.  The a paging message for the UE is transmitted on the M-PDCCH in the DL within on physical resources of one or more subframes that are part of the configured CSS-paging and are thus expected to be monitored by the UE.  The M-PDCCH transmission of the eNB may include a CRC that is scrambled by the eNB with the P-RNTI of the UE.  Fig.2 & ¶0114 - UE ..monitors 2005 the M-PDCCH at this later PO, and detects the M-PDCCH transmission of the eNB by being able to confirm proper decoding 2006 of the M-PDCCH transmission based on the CRC descrambled with the UE's P-RNTI.¶0031 - UEs may monitor the single CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances.  For example, during or before paging occasions (POs), a UE may monitor the single CSS for DCI scheduling a transmission of paging messages on the PDSCH and with the CRC scrambled with a P-RNTI.  The same CSS can be monitored for DCI with CRC scrambled with an RA-RNTI that either carries the RAR message itself or a scheduling assignment of a transmission on the PDSCH carrying the RAR message. Fig.3 & ¶0046 -  UE monitors the CSS (common search space) for M-PDCCH for DCI the CRC of which is scrambled with RA-RNTI sent during the RAR window…an RAR window assuming cross-subframe scheduling and dynamically indicated or pre-defined NB location for the PDSCH transmission carrying the RAR message.); the transmitter scrambling the PDCCH over which the scheduling information is transmitted with the scrambling value ; the transmitter further transmits scheduling information via the scrambled PDCCH identified by hash of the scrambling value (¶0031 - UEs may monitor the single CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances.  For example, during or before paging occasions (POs), a UE may monitor the single CSS for DCI scheduling a transmission of paging messages on the PDSCH and with the CRC scrambled with a P-RNTI.  The same CSS can be monitored for DCI with CRC scrambled with an RA-RNTI that either carries the RAR message itself or a scheduling assignment of a transmission on the PDSCH carrying the RAR message.); transmits a Random Access Response (RAR) message for the communication device during the listening window duration in response to transmitting the scheduling information, wherein the RAR message is scheduled according to the scheduling information in the PDCCH (¶0037 - a common CSS configuration can be signaled for UEs to monitor for M-PDCCH transmissions: (i) for scheduling of RAR messages.Fig.3 & ¶0046 - UE monitors the CSS for M-PDCCH for DCI the CRC of which is scrambled with RA-RNTI sent during the RAR window….. an RAR window assuming cross-subframe scheduling and dynamically indicated or pre-defined NB location for the PDSCH transmission carrying the RAR message.); and transmits a Radio Resource Control (RRC) connection set-up message in response to receiving a RRC connection request message from the communication device.(Fig.1 & ¶0105 - The eNB receives 1008 the Connection Request message on the received UL resources the eNB replies to the UE by sending 1009 a Contention Resolution message (Message 4). ¶0106 - The Contention Resolution message that is sent by eNB has a CRC that is scrambled by the UE identifier comprised in the Connection Request message (Message 3), which allows the UE(s) receiving the message to identify a collision during RA.  Message 4 contains a new C-RNTI which will be used by the UE for the further communication.  The Contention Resolution message may also comprise a RRC Connection Setup message), the transmitter receiving a RRC connection request (Fig.1 & ¶0104 - In response to receipt of the RAR (Message 2), the UE transmits 1007 a Connection Request (Message 3) on the allocated UL resources.  …The Connection Request message also includes a RRC Connection Request message).

    PNG
    media_image3.png
    822
    810
    media_image3.png
    Greyscale



Re. claims 3 and 13, Hsu and Chatterjee teach claims 1 and 11 respectively.
Hsu further teaches wherein the transmission identifier distinguishes a plurality of communication device groups. (¶0054 - Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource.  It responds to the paging if there is a matching group identity or meets the rules combination. Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054)).

Re. claims 4 and 14, Hsu and Chatterjee  teach claims 3 and 13 respectively.
Hsu further teaches wherein each communication device group of the plurality of communication device groups is associated with a given paging frame and a given paging occasion. (¶0035 - FIG. 4 illustrates paging frame (PF) and paging occasion (PO) defined in a 3GPP network.  A Paging Frame is one radio frame, which may contain one or multiple Paging Occasions.  PF is given by the following equation: SFN mod T=(T/N)*(UE-ID mod N). ¶0054 - Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource.  It responds to the paging if there is a matching group identity or meets the rules combination. Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054) ).

Re. claims 5 and 15, Hsu and Chatterjee teach claims 3 and 13 respectively.
Yet, Hsu does not expressly teach wherein a plurality of RAR messages are transmitted for each communication device group of the plurality of communication device groups.
However, in the analogous art, Chatterjee explicitly discloses wherein a plurality of RAR messages are transmitted for each communication device group of the plurality of communication device groups. (¶0208 - monitoring one instance of the one or more CSS-RARs for a RAR message (DCI-RAR) or scheduling information (DCI-SA-RAR) for a RAR message transmitted using PDSCH, and wherein one or multiple instances of CSS-RARs are configured by the network at the system-level based on the different Enhanced Coverage (EC) levels of UEs. ¶0209 - wherein providing configuration information of the one or more CSS-RARs to the UE in the MTC SIB).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hsu’s invention of enhanced paging mechanism for machine type communication to include Chatterjee’s invention of configuration of non-UE-specific search space for M-PDCCH (Physical Downlink Control Channel for MTC) , because it provides a seamless mechanism in integrating MTC devices into legacy, current, and next generation mobile broadband networks such as LTE and LTE-Advanced. (¶0002/¶0003, Chatterjee)
Re. claims 6 and 16, Hsu teaches a method (Fig.10 & ¶0008/¶0057) and an apparatus (Fig.2) comprising: a receiver (Fig.2, 213) that derives a paging frame and a paging occasion from a transmission identifier embodied in a connection release message received from a base station (¶0035 - FIG. 4 illustrates paging frame (PF) and paging occasion (PO) defined in a 3GPP network.  A Paging Frame is one radio frame, which may contain one or multiple Paging Occasions.  PF is given by the following equation: SFN mod T=(T/N)*(UE-ID mod N). ¶0054 - Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource.  It responds to the paging if there is a matching group identity or meets the rules combination.  Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).  Upon receiving the paging message, the MTC devices 1010 establish RRC connection with eNB 1020 (step 1055).  A group RNTI (G-RNTI) is assigned during connection setup or RRC reconfiguration. Fig.10 & ¶0057 - The group of attached MTC devices can be released using a group release command (e.g., step 1060).  …. a signaling message as the broadcast version of RRCConnectionRelease is used to indicate the applied type of devices.  When low priority devices see the message, they perform RRC Connection Release to release resources.  Here, MTC devices (low priority) are addressed in RRC connection release message, the type of user devices are identified/addressed in RRC connection release message, similar to instant application at least in ¶0037, where it recites, “transmission identifier 205 may correspond to one or more of types of communications including human-to-human communication devices 110, machine-type communications communication devices 110, low priority communications“) , wherein the connection release message is associated with group characteristics comprising at least one of a communication device type and a communication device priority with a communication device group (Fig.10 & ¶0057 - The group of attached MTC devices can be released using a group release command (e.g., step 1060).  …. a signaling message as the broadcast version of RRCConnectionRelease is used to indicate the applied type of devices.  When low priority devices see the message, they perform RRC Connection Release to release resources.  Here, MTC devices (low priority) are addressed in RRC connection release message, the type of user devices are identified/addressed in RRC connection release message, similar to instant application at least in ¶0037, where it recites, “transmission identifier 205 may correspond to one or more of types of communications including human-to-human communication devices 110, machine-type communications communication devices 110, low priority communications“); 
Yet, Hsu  does not expressly teach  the receiver further monitors for a group paging from the base station in the paging frame and the paging occasion; the receiver determines a scrambling value from the group paging, wherein the group paging comprises the scrambling value and a listening window duration, the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; the receiver monitors the scrambled PDCCH with the hash of the  scrambling value; the receiver 5detecting a Random Access Response (RAR) message during the listening window duration, wherein the RAR message is scheduled according to the scheduling information in the PDCCH; the receiver receiving a Radio Resource Control (RRC) connection set-up message; and the receiver transmitting a RRC connection request message in response to selecting the RAR message from the base station.

However, in the analogous art, Chatterjee explicitly discloses the receiver (Fig.6, 106) further monitors for a group paging from the base station in the paging frame and the paging occasion; the receiver determines a scrambling value from the group paging ,wherein the group paging comprises the scrambling value and a listening window duration, the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; (Fig.2 – 3 & ¶0024 – CSS (common search space) for M-PDCCH (PDDCH for MTC UE, ¶0002 ) may not be common to all the UEs in the cell but only certain groups of UEs may monitor a certain instance of the CSS for M-PDCCH at a time. ¶0029 - CSS for paging (CSS-Paging). The above disclosures by Chatterjee refers to group paging,  as a group of UE (based on functionalities,¶0024, such as MTC devices), monitors a certain instances of CSS for M-PDCCH (PDDCH for MTC UE, ¶0002)). Fig.2 & ¶0113 - eNB .. transmits 2004 a paging message for the UE on the M-PDCCH in the DL.  The a paging message for the UE is transmitted on the M-PDCCH in the DL within on physical resources of one or more subframes that are part of the configured CSS-paging and are thus expected to be monitored by the UE.  The M-PDCCH transmission of the eNB may include a CRC that is scrambled by the eNB with the P-RNTI of the UE.  Fig.2 & ¶0114 - UE ..monitors 2005 the M-PDCCH at this later PO, and detects the M-PDCCH transmission of the eNB by being able to confirm proper decoding 2006 of the M-PDCCH transmission based on the CRC descrambled with the UE's P-RNTI.¶0031 - UEs may monitor the single CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances.  For example, during or before paging occasions (POs), a UE may monitor the single CSS for DCI scheduling a transmission of paging messages on the PDSCH and with the CRC scrambled with a P-RNTI.  The same CSS can be monitored for DCI with CRC scrambled with an RA-RNTI that either carries the RAR message itself or a scheduling assignment of a transmission on the PDSCH carrying the RAR message. Fig.3 & ¶0046 -  UE monitors the CSS (common search space) for M-PDCCH for DCI the CRC of which is scrambled with RA-RNTI sent during the RAR window…an RAR window assuming cross-subframe scheduling and dynamically indicated or pre-defined NB location for the PDSCH transmission carrying the RAR message); the receiver monitors the scrambled PDCCH with the hash of the  scrambling value (¶0031 - UEs may monitor the single CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances.  For example, during or before paging occasions (POs), a UE may monitor the single CSS for DCI scheduling a transmission of paging messages on the PDSCH and with the CRC scrambled with a P-RNTI.  The same CSS can be monitored for DCI with CRC scrambled with an RA-RNTI that either carries the RAR message itself or a scheduling assignment of a transmission on the PDSCH carrying the RAR message.); the receiver 5detecting a Random Access Response (RAR) message during the listening window duration, wherein the RAR message is scheduled according to the scheduling information in the PDCCH (Fig. 1 & ¶0102 - The eNB receives 1004 the RACH preamble and responds to the UE by sending a RAR (Message 2) message.  The RAR is transmitted 1005 by the eNB on the M-PDCCH that will be monitored by the UE based on the CSS-RA transmitted within the MTC SIB (see steps 1001 and 1002). ..the RAR message is sent by the eNB within a RAR window (See Fig 3-4). ¶0037 -  a common CSS configuration can be signaled for UEs to monitor for M-PDCCH transmissions  for scheduling of RAR messages…it can be possible to have a single common configuration of the CSS that the UE can monitor for detection of the M-PDCCH transmissions related to the RA procedure and RRC connection establishment messages….Fig.3 & ¶0046 - UE monitors the CSS for M-PDCCH for DCI the CRC of which is scrambled with RA-RNTI sent during the RAR window); the receiver receiving a Radio Resource Control (RRC) connection set-up message (Fig.1 & ¶0105 - eNB replies to the UE by sending 1009 a Contention Resolution message (Message 4). ¶0106 - The Contention Resolution message may also comprise a RRC Connection Setup message, …comprise configuration information for one or more instances of CSS on the M-PDCCH.); and the receiver transmitting a RRC connection request message in response to selecting the RAR message from the base station (Fig.1 & ¶0104 - In response to receipt of the RAR (Message 2), the UE transmits 1007 a Connection Request (Message 3) on the allocated UL resources.  The Connection Request message also includes a RRC Connection Request message).

    PNG
    media_image4.png
    728
    562
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hsu’s invention of enhanced paging mechanism for machine type communication to include Chatterjee’s invention of configuration of non-UE-specific search space for M-PDCCH (Physical Downlink Control Channel for MTC) , because it provides a seamless mechanism in integrating MTC devices into legacy, current, and next generation mobile broadband networks such as LTE and LTE-Advanced. (¶0002/¶0003, Chatterjee)

Re. claims 7 and 17, Hsu and Chatterjee teach claims 6 and 16 respectively.
Hsu further teaches wherein the communication device group is further determined from a communication device identifier. (Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).  Upon receiving the paging message, the MTC devices 1010 establish RRC connection with eNB 1020 (step 1055).  A group RNTI (G-RNTI) is assigned during connection setup or RRC reconfiguration. Fig.10 & ¶0057 - The group of attached MTC devices can be released using a group release command (e.g., step 1060).  …. a signaling message as the broadcast version of RRCConnectionRelease is used to indicate the applied type of devices.  When low priority devices see the message, they perform RRC Connection Release to release resources.  Here, MTC devices (low priority) are addressed in RRC connection release message, the type of user devices are identified/addressed in RRC connection release message, similar to instant application at least in ¶0037, where it recites, “transmission identifier 205 may correspond to one or more of types of communications including human-to-human communication devices 110, machine-type communications communication devices 110, low priority communications“).


Re. claims 8 and 18, Hsu and Chatterjee  teach claims 6 and 16 respectively.
Hsu further teaches wherein the communication device group is determined as a function of a communication device identifier and the transmission identifier. (Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).  Upon receiving the paging message, the MTC devices 1010 establish RRC connection with eNB 1020 (step 1055). ).

Re. claims 10 and 20, Hsu and Chatterjee teach claims 6 and 16 respectively.
Yet,  Hsu does not expressly teach wherein the receiver further: establishes communications with the base station in response to the RRC connection set-up message.
However, in the analogous art, Chatterjee explicitly discloses wherein the receiver further:  establishes communications with the base station in response to the RRC connection set-up message. (Fig. 1 & ¶0109 - UE may then finalize 1013 the RRC connection establishment by replying to the RRC Connection Setup message on the granted UL resources using the new C-RNTI, and will thereafter communicate with the network in CONNECTED mode.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hsu’s invention of enhanced paging mechanism for machine type communication to include Chatterjee’s invention of configuration of non-UE-specific search space for M-PDCCH (Physical Downlink Control Channel for MTC) , because it provides a seamless mechanism in integrating MTC devices into legacy, current, and next generation mobile broadband networks such as LTE and LTE-Advanced. (¶0002/¶0003, Chatterjee)



Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 6, 11 and 16 and  the cancellation of dependent claims 2, 9, 12 and 19.
Earlier claim objection to claim 11 has been withdrawn following amended claim languages.
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive.      

Regarding arguments in pages  8-10 for independent claims 1 and 11, applicant argues that Hsu or Chatterjee fails to teach “the transmitter scrambling the PDCCH over which the scheduling information is transmitted with the scrambling value“, Examiner respectfully disagrees with the applicant.  Chatterjee discloses the limitation in ¶0031, which recites, “UEs may monitor the single CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances.  For example, during or before paging occasions (POs), a UE may monitor the single CSS for DCI scheduling a transmission of paging messages on the PDSCH and with the CRC scrambled with a P-RNTI.  The same CSS can be monitored for DCI with CRC scrambled with an RA-RNTI that either carries the RAR message itself or a scheduling assignment of a transmission on the PDSCH carrying the RAR message “.  In fact, the examiner explained the aforesaid limitation as disclosed by Chatterjje to applicant’s representative in an interview (applicant initiative) held on March 18th, 2021. See interview summary sent on 03/24/2021. 

For these reasons, it is maintained that  independent claims 1 and 11 are unpatentable over Hsu, in view of Chatterjee.
Similar rationale applies to independent claims 6 and 16.
As all other dependent claims depend either directly or indirectly from the independent claims 1, 6, 11 and 16,  similar rationale also applies to all respective dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467